In a proceeding pursuant to CFLR article 75, inter alia, to permanently stay arbitration of an uninsured motorist claim, the petitioner appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Suffolk County (Cohalan, J.), dated May 11, 2007, as, after a framed-issue hearing, denied that branch of the petition which was to permanently stay arbitration.
Ordered that the judgment is affirmed insofar as appealed from, with costs to the proposed additional respondent New York Central Mutual Fire Insurance Company.
Contrary to the petitioner’s contention, the proposed additional respondent New York Central Mutual Fire Insurance Company demonstrated that- its insured was provided with a notice of intent to cancel that complied with the time limitations set forth in Banking Law § 576 (1) (a) (see Matter of Deerbrook Ins. Co. v McGregor, 19 AD3d 417 [2005]; Matter of ELRAC, Inc. v White, 299 AD2d 546 [2002]).
The petitioner’s remaining contention is without merit. Spolzino, J.E, Ritter, Santucci and Garni, JJ., concur.